ITEMID: 001-96143
LANGUAGEISOCODE: ENG
RESPONDENT: UKR
BRANCH: CHAMBER
DATE: 2009
DOCNAME: CASE OF ILCHYSHYN AND OTHERS v. UKRAINE
IMPORTANCE: 4
CONCLUSION: Violation of Article 6 - Right to a fair trial;Violation of Article 1 of Protocol No. 1 - Protection of property
JUDGES: Isabelle Berro-Lefèvre;Karel Jungwiert;Mirjana Lazarova Trajkovska;Mykhaylo Buromenskiy;Peer Lorenzen;Renate Jaeger;Zdravka Kalaydjieva
TEXT: 4. The applicants are Ukrainian nationals residing in the Lviv Region.
5. By a judgment of 20 May 2004 the Drohobych Court awarded the fourth applicant 774.33 Ukrainian hryvnias (UAH) in compensation for various work-related payments and teachers' benefits due to him under Article 57 §§ 1(8) and 1(10) of the Education Act and legal costs to be paid by the Drohobych State Department of Education.
6. By separate judgments of 28 September 2004 the Drohobych Court awarded the first applicant UAH 342.06, the second applicant UAH 1,053.05, the third applicant UAH 976.95, the fifth applicant UAH 1,355.50, the sixth applicant UAH 456.64, and the seventh applicant UAH 543.50 in compensation for similar payments and teachers' benefits as above.
7. The judgments became final and enforceable. Parts of the judgment debts were paid to the first, third, fourth, fifth, sixth and seventh applicants during 2006. The judgments were enforced in full on 2 October 2008.
8. The relevant domestic law and practice are summarised in the judgments of Piven v. Ukraine (no. 56849/00, §§ 25-31 29 June 2004), Zhovner v. Ukraine (no. 56848/00, §§ 23-29, 29 June 2004), and Skrypnyak and Others v. Ukraine (nos. 9177/05, 14241/05, 10596/06, 17346/06, 20912/06 and 34604/06, §§ 7-13, 10 July 2008).
VIOLATED_ARTICLES: 6
P1
VIOLATED_PARAGRAPHS: P1-1
